Citation Nr: 1226372	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Parkinson's Disease, claimed as secondary to hazardous chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1946 to November 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Parkinson's Disease did not manifest during service or within one year of separation from service and has not been shown by competent medical evidence to be causally related to service.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101 , 1110, 1131, 1112 (West 2002); 38 C.F.R. 
§§ 3.303 , 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including paralysis agitans (or Parkinson's disease), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran contends that current Parkinson's Disease is related to chemical exposure he had during service.  

The Veteran had active duty service from October 1946 to November 1949, more than 60 years ago.  The Veteran's service treatment records do not reflect a diagnosis of Parkinson's disease.  The report of the separation examination, dated in October 1949, noted a normal neurological evaluation.  

There is no evidence that the Veteran exhibited symptoms of Parkinson's disease within one year of discharge.  Therefore, service connection is not warranted on a presumptive basis. 

Post-service medical records dated from 2005 to 2010 reflect treatment of Parkinson's Disease.  There is no competent medical evidence linking Parkinson's Disease to service.

The Veteran asserts that Parkinson's Disease is related to chemical exposures in service.  The Veteran has not specifically identified what chemicals he may have been exposed to during service, and there is nothing in the evidence of record to substantiate the Veteran's claimed chemical exposure in service.

In this case, there is no competent evidence indicating that Parkinson's disease is related to active duty service.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).    

The Board has considered the Veteran's statements.   The Veteran is competent to report what he experiences through his senses; however his lay statements are not competent to establish a medical nexus between his current Parkinson's disease and active service more than 60 years ago based  on some type of exposure to a nameless chemical.   

The post-service medical evidence does not reflect complaints or treatment related to Parkinson's disease for several decades following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board concludes that service connection for Parkinson's disease is not warranted.  Parkinson's disease is not shown to have manifested during service or within one year of separation from service, and there is no competent medical evidence of a nexus to service.  As the preponderance of the evidence is against the claim, reasonable doubt may not be resolved in the Veteran's favor.

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In October 2009, the RO provided the Veteran with VCAA notice that advised him of the evidence required to substantiate the claim for service connection for Parkinson's disease.  The letter advised him of what evidence VA was responsible for obtaining and what evidence VA would obtain on his behalf.  The letter also explained how disability ratings and effective dates are determined.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  The RO has obtained VA and private treatment records.  

It is noted that the RO did not provide a VA examination for this service connection claim and per recent precedent, such a medical examination is not required in order to make a final adjudication.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In this case, a VA examination is not required, as there is no competent evidence that indicates the disability may be associated with service.  38 C.F.R. § 3.159(c)(4).

In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disability is related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative evidence, there is no basis to obtain a VA medical opinion.  The Veteran himself has failed to cite the "chemical" he was exposed to or, even more importantly how this chemical could have caused this disability.  Even if the Board did obtain a medical opinion, there is nothing for the examiner to truly consider.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

ORDER

Service connection for Parkinson's Disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


